[J-59-2015 and J-60-2015]
                IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT

SUGARHOUSE HSP GAMING, LP,             :   No. 175 EM 2014
                                       :
                 Appellant             :   Appeal from the Pennsylvania Gaming
                                       :   Control Board's November 18, 2014 Order
                                       :   granting Stadium Casino, LLC's
           v.                          :   Application for Licensure as a Category 2
                                       :   Slot Machine Licensee in the City of
                                       :   Philadelphia
PENNSYLVANIA GAMING CONTROL            :
BOARD,                                 :
                                       :   SUBMITTED: August 27, 2015
                 Appellee              :
                                       :
STADIUM CASINO, LLC,                   :
                                       :
                 Intervenor-Appellee   :

MARKET EAST ASSOCIATES. LP,            :   No. 176 EM 2014
                                       :
                 Petitioner            :   Appeal from the Pennsylvania Gaming
                                       :   Control Board's November 18, 2014 Order
                                       :   granting Stadium Casino, LLC's
           v.                          :   Application for Licensure as a Category 2
                                       :   Slot Machine Licensee in the City of
                                       :   Philadelphia
PENNSYLVANIA GAMING CONTROL            :
BOARD,                                 :   SUBMITTED: August 27, 2015
                                       :
                 Respondent            :
                                       :
STADIUM CASINO, LLC,                   :
                                       :
                 Intervenor            :


                                   ORDER

PER CURIAM
     AND NOW, this 29th day of March, 2016, for the reasons expressed in the

accompanying Opinion, the Order of the Gaming Control Board Court is hereby
AFFIRMED in part, VACATED in part, and the matter is REMANDED for further

proceedings on the following issues. First, regarding the question of the eligibility of

Stadium Casino, LLC (“Stadium”) to apply for a Category 2 slot machine license under 4

Pa.C.S. § 1304(a), the Board is directed to consider whether Watche Manoukian, as an

affiliate of Stadium, was eligible to apply for a Category 1 slot machine license at the

time Stadium applied for the Category 2 slot machine license which is the subject of this

appeal. Second, the Board is directed to consider whether the financial interest, if any,

Manoukian may have in Stadium due to certain financial transactions and commitments

of financial support he made during the application process violates the prohibitions in 4

Pa.C.S. § 1330. Specifically, the Board should consider whether Manoukian, by virtue

of his pledged commitment to [provide 34 million dollars to the Sterling Investors Trust

by gift or loan, see Office of Enforcement Counsel, Suitability Report, Exhibit M, 1/9/12,

or by loan to his sons so that they sh[redacted]ares in Sterling Fiduciary Services, Inc.,

see Gaming Control Board, Manoukian Personal History Disclosure Form, 6/13/13, or

through any other financial transaction, would possess, post-licensure, a financial

interest in Stadium in excess of the 33.3% threshold established by Section 1330.

      Jurisdiction relinquished.




                             [J-59-2015 and J-60-2015] - 2